Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 Page|D.l Page 1 of 8

UN|TED STATES D|STR|CT COURT
VVESTERN DiSTR|CT OF M|CH|GAN
SOUTHERN D|ViSiON

 

JEFFREY LAP|NSKE, JEROLD
LAPiNSKE, CASSANDRA LAPiNSKE, Case NOZ 19 - C,\/ ~ iCQZ_
and /-\LYSSA MARTORANO,

Piaintiffs,
COMPLA|NT AND JURY DEN|AND

CITY OF GRAND HAVEN,

Defendant.

 

Piaintiffs, by their attorney, John D. Ta|iman, for their Complaint against

Defendant state as foilows:

PART|ES, JUR|SD|CT|ON AND VENUE

1. Piaintiff, Jetfrey Lapinske, is a resident of Cudahy, VVisconsin and an heir
of i\/|artha H. Duncan.

2. Piaintiff, Jeroid Lapinske, is a resident of Watertown, Wisconsin and an
heir of Martha H. Dunoan.

3. Piaintiff, Cassandra Lapinske is a resident of Deiafieid, Wisconsin and an
heir of i\/iartha H. Duncan.

4. Piaintiff, Aiyssa i\/iartorano is a resident of |\/iohave Vaiiey, Arizona and an
heir of Niartha H. Dunoan.

5. Defendant, City of Grand Haven, is a municipai corporation located in
Grand Haven, |\/iichigan, Within the Western District, Southern Division, of the United

States District Court.

Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 PagelD.2 Page 2 of 8

6. That the amount in controversy exceeds $75,000.
7. That this Court has jurisdiction pursuant to 28 USC § 1331, federal
question; 28 USC § 1343(a)(3) and (4), civil rights violation; and 28 USC § 1332,

diversity of citizenship

E_A_C_I§

8. By trust deed dated October 22, 1913, Martha H. Duncan conveyed to
three trustees “for and on behalf of the people of the City of Grand Haven” land to be
held in trust forever as a public park known as “Duncan Park.” Exhibit A, Trust Deed of
l\/lartha H. Duncan, copy of original and transcription

9. The legal description of the land to be held in trust as “Duncan Park” is as
follows:

Beginning thirty-three (33) feet east and one hundred forty-
two and 7/10 (142.7) feet south of the northeast corner of the
northwest quarter of the southwest quarter of the northeast
quarter of Section 29, Township 8, North, Range 16 VVest;
thence south eighty-one degrees, sixteen (16) minutes west
_ along the South line of Lake Avenue five hundred forty-eight
(548) feet. Thence south sixty-five (65) degrees, five (5)
minutes west one hundred thirty-three and 5/10 (133.5) feet;
thence a south parallel with and thirty-three feet (33) feet
east of the north and south quarterline of said section; ten
hundred twenty-three (1023) feet to a point thirty-three (33)
feet east of the central one-quarter (1/4) post of said section;
thence east along the one-quarter line of said section one
thousand two hundred ninety-one and 4/10 (1291.4) feet;
thence north parallel with the East line of the VVest one-half
(1/2) of the Southeast quarter of the northeast quarter of said
section 29; three hundred sixty-three feet; thence east
parallel with the east and west quarter line six hundred sixty-
two and 2/10 (662.2) feet; thence north on said east line of
the west one-half of southeast quarter of the northeast
quarter, two hundred sixty-two (262) feet; thence west
parallel with the north line of said subdivision one hundred
ninety-eight (198) feet; thence north parallel with the east
line of said subdivision three hundred twenty-eight (328)

2

Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 PagelD.3 Page 3'0f 8

feet; thence west parallel with the north line of said
subdivision eight hundred sixty-two and 8/10 (862.8) feet;
thence north parallel with the east line of said subdivision
one hundred ninety-eight (198) feet; thence west parallel
with the north line of said subdivision two hundred thirty-one
feet (231) feet; thence north twenty-two and 3/10 (22.3) feet
to the place of beginning, being a part of the southwest
quarter of the northeast quarter and the west one-half of
southeast one quarter of the northeast quarter of section
twenty-nine (29), Township 8 North, Range 16 West,
according to a survey and plat made by E. H. Pecl<, County
Surveyor for Ottawa County, State of l\/lichigan, September
Twenty-fifth, 1913.

10. The trust deed specified terms and conditions for the conveyance which
were to be accepted by Defendant, City of Grand Haven, and then given the force of
law by adoption of an ordinance which Defendant, City of Grand Haven, was bound by
its acceptance and its ordinance to faithfully fulfill.

11. That the conveyance by trust deed was accepted by Defendant, City of
Grand Haven, on October 20, 1913 by an ordinance which adopted in full the terms and
conditions specified in the trust deed.

12. That Defendant reaffirmed its acceptance of the terms and conditions of
the trust deed by adopting the terms and conditions of the trust, in full, again by
ordinance of C)ctober 17, 1994.

13. Among the terms and conditions of the trust deed accepted by Defendant
in 1913 and reaffirmed in 1994, were the following:

A. establishment of a Park Board, known as the “Duncan Parl<

Commission” whose members were required to consist of
the three trustees of the l\/lartha Duncan Trust, and which

had

1. the “exclusive supervision, management, and control”
of Duncan Park;

2. the authority to hire and fire its own employees; and

Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 PagelD.4 Page 4 of 8

3. the duty to fill vacancies in the three person
commission.

14. That the terms and conditions of the trust deed were observed until l\/larch,
2013, when the three trustees/commissioners (l\/lr. Edward Lystra, l\/lr. Rodney
Griswold, and l\/lr. Jerry Scott) resigned and Defendant, City of Grand Haven, repealed
and amended its Duncan Park ordinance (ordinance no. 13-01) so that it no longer
complied with the terms and conditions of the trust deed, to wit:
' A. Five Duncan Park commissioners who were not trustees of
the Duncan Park T~rust and who were to be appointed by the

l\/layor of Defendant, City of Grand Haven, to terms that
varied in length from one to five years;

B. Duncan Park commissioners could be removed by the city
council; and
C. The Duncan Park Commission lacked the authority to hire

and fire its own employees

15. The trust deed at paragraph 3 provides for reverter to the heirs of l\/lartha

H. Duncan as follows:

. and in case the Council or trustees shall neglect or
refuse to carry out in good faith all of the terms and
conditions herein specified, then the premises so dedicated
as above, with all improvements, shall revert to the first party
herein.

16. That paragraph 8 of the trust deed provides for the adoption of the
ordinance specified in the trust deed and also provides in part that:

[T]he repeal of said ordinance, or any part thereof, at any
future time, shall render this deed null and void and make
the same of no effect.”

17. That on December 23, 2015, Defendant petitioned the Ottawa County

Probate Court to be named the sole trustee of the Duncan Park Trust.

Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 PagelD.5 Page 5 of 8

18. That on February 29, 2016, the Ottawa County Probate Court, by the
Honorable l\/lark A. Feyen, granted the petition of Defendant, City of Grand Haven, by
appointing it the sole successor trustee to the Duncan Park Trust and reforming the

trust. Exhibit B, February 29, 2016 Order of the Ottawa County Probate Court.

COUNT l - QU|ET TlTLE

19. Paragraphs 1-18 of the complaint are hereby realleged.

20. Plaintiffs, Jeffrey Lapinske, Jerold Lapinske, Cassandra Lapinske and
Alyssa l\/lartorano are descendants and heirs of l\/lartha H. Duncan.

21. That the reverter clause (paragraph 3 of the trust deed), and the “null and
void” clause (paragraph 8 of the trust deed) were triggered on or about l\/larch 24, 2013
upon repeal and amendment by Defendant, City of Grand Haven, of the ordinance
approved by l\/lartha H. Duncan and referenced in the trust deed at paragraph 8.

22. That on or about l\/larch 24, 2013, title to and ownership of the land
referenced in the trust deed reverted to Plaintiffs, Jeffrey Lapinske, Jerold Lapinske
Cassandra Lapinske, and Alyssa l\/lartorano.

WHEREFORE, Plaintiffs request the Court to:

A. Enter a judgment determining that Plaintiffs hold full legal
and equitable title to the land described in the trust deed in
fee simple absolute, free and clear of any and all claims of
Defendant, City of Grand Haven, in this action and quieting
title to the property forever in Plaintiffs; and

B. Grant such other relief as is equitable;

C. Award costs and attorney fees to Plaintiffs.

Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 PagelD.6 Page 6 of 8

COUNT ll - V|OLATlON OF CONSTlTUTlONALLY PROTECTED RlGHTS (FEDERAL)

23. Paragraphs 1-22 of the complaint are hereby realleged.

24. 42 USC § 1983 provides for liability for deprivation or violation of federally
protected rights, privileges, or immunities by the action of the Defendant, City of Grand
Haven, in violating the federally protected rights of Plaintiffs under color of state law.

25. The Fifth Amendment to the United States Constitution provides in part
“nor shall private property be taken for public use, without just compensation.”

26. The Fifth Amendment is applicable to the states by virtue of the
Fourteenth Amendment’s Due Process Clause.

27. Defendant, City of Grand Haven, triggered the reverter clause and “null
and void” clause of the trust deed, thereby vesting title and ownership of the land
described in the trust deed in the Plaintiffs on or about l\/larch 24, 2013, upon repeal and
amendment of the ordinance approved by l\/lartha H. Duncan.

28. From the date of l\/larch 24, 2013 through February 29, 2016 (the date of
the Probate Court Order [Exhibit B]), Defendant, City of Grand Haven, improperly and
unlawfully exercised control and dominion over the land known as Duncan Park for
public use under color of state law through its five person commission by and through
the ordinance enacted by Defendant, City of Grand Haven, l\/larch 24, 2013.

29. As of February 29, 2016, the date of the Probate Court Order, Defendant,
City of Grand Haven, improperly and unlawfully exercised control and dominion over the
land known as Duncan Park for public use under color of state law pursuant to the
Probate Court’s Order granting its petition to be named as the sole trustee of the

Duncan Park Trust.

Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 PagelD.7 Page 7 of 8

30. The Defendant, City of Grand Haven, has thereby violated the
constitutionally protected rights of Plaintiffs, Jeffrey Lapinske, Jerold Lapinske,
Cassandra Lapinske, and Alyssa l\/lartorano by taking the land known as Duncan Park
for public use without just compensation

VVHEREFORE, Plaintiffs request damages in the amount of the value of the

Duncan Park land together with costs and attorney fees pursuant to 42 USC 1988(b).

COUNT lll - VlOLATlON 0F CONSTlTUTlONALLY PROTECTED RlGHTS (STATE)

31. Paragraphs 1-30 of the complaint are hereby realleged.

32. Section 2, Article X of The Constitution of l\/lichigan of 1963 provides, in
pertinent part, “Private property shall not be taken for public use without just
compensation therefore being first made or secured in a manner prescribed by law.”

33. The Defendant, City of Grand Haven, has violated the constitutionally
protected rights of Plaintiffs, Jeffrey Lapinske, Jerold Lapinske, Cassandra Lapinske,
and Alyssa l\/lartorano by taking the land known as Duncan Park for public use without
just compensation therefore being first made or secured in a manner prescribed by law.

VVHEREFORE, Plaintiffs request damages in the amount of the value of the
Duncan Park land together with costs and attorney fees.

JOHN D. TAl_Ll\/lAN, PLC
Attorneys for Plaintiff

Dated: l\/larch 1, 2019 . ‘/(`GQkA/§._
féhn i:). railan (P32312)

SS ADDRESS & TELEPHONE:
4020 East Beltline Avenue N.E. - Suite 101
Grand Rapids, l\/ll 49525
(616) 361-8850

Case 1:19-cv-00162-R.].]-RSK ECF No. 1 filed 03/01/19 PagelD.8 Page 8 of 8

JURY DEMAND
Plaintiffs, Jeffrey Lapinske, Jerold Lapinske, Cassandra Lapinske, and Alyssa

l\/lartorano hereby demand a trial byjury in the above-referenced matter.

JOHN D. TALLl\/lAN, PLC
Attorneys for Plaintiff

Dated: l\/larch 1, 2019 . /(‘Ct,t}`/\/\-/
J hn D. ranan (P32312)

B E S ADDRESS & TELEPHONE:
4020 East Beltline Avenue N.E. - Suite 101
Grand Rapids, l\/ll 49525
(616) 361-8850

